@) Begin your booking

Name (required)

John Doe
Email (required) Phone (required)
example@example.com = +1

v

| certify that | am at least 25 years old at the time of rental and | have a valid drivers license.
By clicking "Agree & Continue", you are agreeing to the RVshare Terms of Service,

Optional Insurance Terms, Privacy Policy, and to receive booking-related texts. AGREE & CONTINUE
Standard messaging rates may apply

Case 3:21-cv-00401 Document 23-1 Filed 07/12/21 Page 1 of 1 PagelD #: 137
